DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
At claim 10:
One gene of claim 10 must be elected:
	1) C-C chemokine receptor type 10 (CCR10);
	2) coiled-coil domain-containing protein 126 (CCDC126); 
	3) DnaJ homolog subfamily C member 3 (DNAJC3):
	4) early growth response protein 1 (EGR1);
	5) embigin (EMB); 
	6) immunoglobulin lambda variable 1-41 (IGLV1-41);
	7) immunoglobulin lambda variable 1-51 (IGLV1-51);
	8) interleukin-1 receptor-associated kinase 3 (IRAK3);
9) potassium channel tetramerization domain containing 12 (KCTD12);
10) pyridine nucleotide-disulfide oxidoreductase domain 1 (PYROXD1); OR
11) WD repeat-containing protein 11 (WDR11).	

The species are independent or distinct because each molecule and/or sequence are different and have structures and/or sequences that are not co-extensive.  That is, a search for one of the claimed genes would be different for the search of any other claimed gene.  Further, each sequence, structure, 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, as listed above for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:  a search for one of the claimed genes would be different for the search of any other claimed gene.  Further, each sequence, structure, or function are not the same as any sequence, structure, or function.  Since claim 10 comprises many sequences/molecules, the search for each of the claimed species would carry a significant burden.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313) 446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636